Citation Nr: 1611639	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of this hearing is of record.  In November 2014 the Board remanded the claim for additional development, which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's psychiatric symptomatology results in impairment that most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for generalized anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in August 2009.  The case was last readjudicated in June 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence   that may have been overlooked.  Here, the undersigned identified the issue and the Veteran testified as to his symptomatology, treatment history, and the functional impact of his disability.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither      the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's psychiatric disability is rated under Diagnostic Code 9400 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Under the Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic  attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that   would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under     § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Often, treatment records and examination reports contain a Global Assessment of Functioning score.  The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  A GAF scores of 71 to 80, means if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily failing behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores from 51  to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125; DSM-IV.

The Veteran's primary psychiatric symptoms demonstrated in the record during    the relevant period are consistent with the 30 percent disability rating.  His symptoms consisted of irritability, occasional panic attacks sometimes occurring several times a month, anxiety, occasional depression, low energy, anhedonia, restlessness, fatigue, racing thoughts, difficulty concentrating, tension, excessive worrying, mood swings, difficulties with decision-making, and sleep disturbance.  On VA examination in September 2009, the Veteran reported a history of inpatient treatment associated with suicidal ideation in 2001 and April 2009.  However, VA treatment notes in April 2009 show that suicidal ideation was noted and the clinician discussed a voluntary admission to change his medications, but the Veteran refused.  On follow up in June 2009, he had normal appearance, behavior, motor activity, speech, flow of thought, memory, concentration, mood, affect, judgement and insight.  Treatment during the claim consisted of outpatient therapy and medication, and the remainder of the clinical treatment notes and VA examination reports contain no evidence of suicidal or homicidal ideation.  He also denied auditory, visual or tactile hallucinations.  No delusions or psychosis was noted.  VA mental health treatment notes from 2009 to 2015 recorded GAF scores that ranged from 50 to 75 with most scores being 55 to 65, indicative of mild to moderate symptoms.   

On review of the evidence of record, the Board finds that the Veteran's anxiety disorder most closely approximates the criteria for the assigned 30 percent rating during the period on appeal.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  

While the Veteran had some social impairment, difficulty in establishing and maintaining effective work and social relationships was not shown.  The Veteran was divorced from his first wife of 35 years and remarried.  After approximately seven years of marriage, during the pendency of this appeal, the Veteran divorced his second wife, but they remarried two years later.  In general, he has reported having a good relationship with his spouse.  The Veteran had two 2 adult sons from his  first marriage and five grandchildren.  He described close relationships with his children and grandchildren.  The Veteran remained in contact with his living five brothers and one sister.  Although the Veteran at times expressed frustration trying to make new friends, he reported having many friends through his neighborhood  and at the Masonic Lodge.  Six of these friends he described as close friends.  He enjoyed fishing a few times a week and visiting with friends at a Masonic Lodge.  Occupationally, the Veteran retired in approximately 2005, after working as a master plumber most of his life.  Significantly, the VA examiner in September   2009 determined that the Veteran's psychiatric symptoms were not severe enough  to interfere with occupational and social functioning.  Thereafter, a VA examiner   in June 2015 opined that the Veteran's psychiatric symptoms were productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran was consistently described as well-groomed with good eye contact.  He was cooperative, alert and oriented in all spheres.  Memory and concentration    were intact.  Thought content was unremarkable.  Speech and psychomotor activity were unremarkable.  Mood was noted as euthymic, fair and tranquil.  Affect was appropriate to mood with full range.  Judgment and insight were intact.  

Upon review of the record, the Board finds the Veteran's symptoms did not result  in occupational and social impairment consistent with a higher 50 percent rating.  While the Veteran reported at least two to four panic attacks a month and there was some suicidal ideation noted in 2009, the GAF scores assigned on examination throughout the period on appeal do not suggest that such symptoms impacted the Veteran's functioning to a degree suggesting a higher rating.  Moreover, the GAF scores of 65 assigned do not reflect that the examiners felt the Veteran experienced more than mild to moderate symptoms or difficulty in establishing and maintaining effective work and social relationships, as would be suggested by a GAF score of 50 or less.  Indeed, the 2014 examiner's conclusion as to the Veteran's occupational and social impairment was consistent with the criteria for only a 10 percent rating.   

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his psychiatric disability.  Accordingly, the Board finds that the preponderance of      the evidence is against the claim for a rating in excess of 30 percent. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected generalized anxiety disorder has manifested with symptoms that are contemplated in the applicable rating criteria.  With regard to the service-connected generalized anxiety disorder, for all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  

As a final matter, the Veteran does not contend and the evidence does not indicate that the Veteran is unemployable due to his service connected anxiety disorder.  Indeed, the 2009 VA examination noted the Veteran retired in 2005 due to physical problems and that his symptomatology was not severe enough to interfere with occupational functioning.  Accordingly, a claim for a total disability rating based  on unemployability due to his anxiety disorder has not been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 30 percent for generalized anxiety disorder is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


